Citation Nr: 1607779	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

 Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which denied service connection for PTSD. 

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision.

In December 2013, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran does not have a current diagnosis of an acquired psychiatric disability to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in a December 2008 letter, prior to the appealed March 2009 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The December 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded a VA examination in February 2009.  
Per the December 2013 remand instructions, the Veteran was scheduled on multiple occasions for a VA examination to further clarify the nature and etiology of his acquired psychiatric disorder.  Specifically, the Veteran initially scheduled for an examination on March 7, 2014 but failed to report.  This examination was then rescheduled for April 24, 2014 but the Veteran again did not report for the examination.  

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Under the foregoing circumstances, the Board will not remand this matter again to arrange a new examination for the Veteran's claimed acquired psychiatric disorder to include PTSD disability.  Rather, the Board will adjudicate the issue on appeal based upon the evidence that is currently of record.  38 C.F.R. § 3.655 (2015).

Per the December 2013 remand instructions, the RO also obtained all identified treatment records from the VA Healthcare Network in Upstate New York dated from February 2009 to the present.  The RO also attempted to obtain records from the Boston Charlestown Naval Shipyard but was informed by the National Personnel Records Center (NPRC) that it had no additional service medical or records as all records had previously been forwarded.   As a result, the Board finds that appropriate steps have been taken to locate these records and that further attempts would be futile.

In light of the above, the Board finds that the RO substantially complied with the December 2013 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

If psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as will be addressed below, PTSD is not classified as a psychosis, and therefore may not be granted on a presumptive basis. 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (1); see also, 38 U.S.C.A. § 1154(b). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166   (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).


Factual Background and Analysis

A May 1967 neuropsychiatric evaluation note from Parris Island, South Carolina noted that the Veteran had a history of enuresis (bed wetting).  It was noted that the Veteran also had some mild anxiety and that some of his reactions were typically passive-aggressive.

A March 1970 neuropsychiatric evaluation by U.S. Naval Disciplinary Command in New Hampshire noted that the Veteran described himself as being very nervous, tense and often depressed.  On psychological tests, there were no abnormal mental trends disclosed.  There were no signs of psychosis or neurosis.  The impression was mild emotional stability.  The treating physician noted that the examination was essentially negative and he had no complaints that required further studies.

The Veteran's June 1970 separation examination was negative for complaints or treatments of a psychiatric disorder.

A June 2006 PTSD screen was negative.

The Veteran underwent a VA examination in February 2009.  The examiner noted that there were no references to PTSD in the Veteran's treatment notes.  The Veteran spent 13 months in Vietnam and had 2 verifiable stressors events of being pinned down by 20 mortar rounds in one incident and also have been pinned down by 15 sniper rounds in another incident.  It was noted that while returning from Vietnam but still on active duty, the Veteran was arrested and incarcerated for 3 months at Portsmouth Naval Hospital.  He reported that he was having some anger related problems at the time and that he was given sedative medication.  The sedative had a paradoxic reaction and he committed even more aggressive and violent acts.  Per his own report, the Veteran experienced PTSD symptoms upon returning from Vietnam.  The Veteran did not have any formal psychiatric treatment since he left the Marines.  On examination, there was no evidence of any marked agitation or distress.  The examiner indicated that the results of the current evaluation currently did not reveal evidence of fully diagnosable PTSD based on DSM-IV criteria.  The Veteran did present with a partial PTSD syndrome as he did have some symptoms, but clearly he did not meet full criteria for an official diagnosis.  The examiner noted that based on the Veteran's reported history it was quite probable that for many years after he got back from Vietnam at least until the early or mid-1990s, he likely was presenting with a more fully diagnosable PTSD.  However, since he had been on medical retirement it seems a great deal of stress has been alleviated in his life and many of the symptoms have fully remitted.  For example he did not have re-experiencing symptoms. For example he does not have re-experiencing symptoms, nightmares, intrusive thoughts, or flashbacks.  He only reported mild social anxiety and was not socially avoidant.  At times, the Veteran was entirely comfortable in most social situations as he only had infrequent occurrences where he felt uncomfortable socially.  He was not isolated, withdrawn or detached.  He had a history of anger and irritability up until about the mid-1990s that did cause difficulty for him both socially and occupationally.  Since then (since he had not been working in 1994), his anger was greatly diminished and he now was prone to occasional episodes of mild verbal irritability.  He did continue to have a startle response to loud noises or people coming up from behind him which in many ways this was his most discernible and significant PTSD symptom.  There was no evidence of depression, mania, psychosis or an Axis II personality disorder.  For Axis I, the examiner indicated that there was no formal DSM-IV diagnosis noted.  The Veteran did present with partial PTSD syndrome consisting primarily of startle responses, occasional mild anger and occasional mild social anxiety with hypervigilance.  The examiner noted that his assessment of the Veteran's occupational functioning was rather unique has the Veteran did not present with evidence of fully diagnosable PTSD, which was mostly due to the fact that he was no longer working.  His history suggested that when he was working, he seemed to in particular aggravate the anger component of his PTSD which for the most part was under control and dormant.  The examiner indicated that he believed that if the Veteran were in a situation where he was working, he would experience some mild and episodic disruptions due to his PTSD anger even in the absence of a full PTSD syndrome diagnosis.  Given that the Veteran was on permanent disability due to a neck condition, for all intent and purposes this was not an issue for him.

An August 2011 PTSD screen was negative.

A March 2013 VA treatment report noted that the Veteran was cooperative without agitation.  There was no evidence of anxiety or depression during his visit.

Under the circumstances of this case, the Board concludes that service connection is not warranted for an acquired psychiatric disability to include PTSD as the Veteran has not been shown to have a current acquired psychiatric disability.  

As noted above, service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  Here, the Board accepts that the Veteran was exposed to combat while on active duty in Vietnam.  Thus, the Board will turn to the issues of whether the Veteran has a current psychiatric disorder and, if so, whether such disorder is related to his military service, to include combat exposure therein.

In this case, the persuasive medical evidence demonstrates that the Veteran has not had a diagnosis of an acquired psychiatric disability to include PTSD at any time during the appeal. 

As noted above, a May 1967 service treatment record noted that the Veteran had some mild anxiety and that some of his reactions were typically passive-aggressive.  A March 1970 in-service neuropsychiatric evaluation noted that the Veteran described himself as being very nervous, tense and often depressed.  

However, despite these in-service findings, the Board finds that the most competent evidence of record demonstrates that the Veteran does not currently have an acquired psychiatric disability to include PTSD.

The Board notes that in-service anxiety complaints appeared to be acute as there were no diagnoses of a chronic psychiatric disability in service or since that time. Notably, while May 1970 treatment note reported that the Veteran described himself as being very nervous, tense and often depressed, the treating physician noted that the examination was essentially negative and he had no complaints that required further studies.  Additionally, the Veteran's June 1970 separation examination was negative for complaints or treatments of a psychiatric disorder.
 
The Board notes that the February 2009 VA examiner noted that the Veteran did present with partial PTSD syndrome consisting primarily of startle responses, occasional mild anger and occasional mild social anxiety with hypervigilance.  However, the examiner concluded that the results of the current evaluation currently did not reveal evidence of fully diagnosable PTSD based on DSM-IV criteria.   Accordingly there is no indication that this suggestion of PTSD was in accordance with 38 C.F.R. § 4.125(a). 

In making the conclusion that that the Veteran did not meet the full criteria for PTSD, the February 2009 VA examiner specifically cited DSM-IV criteria; and explained in detail why the criteria for a diagnosis of PTSD were not met.  

In its December 2013 remand, the Board noted that the February 2009 VA examiner did not consider all relevant information in offering his opinion.  Specifically, the Board noted that additional service treatment records that included neuropsychiatric evaluations were subsequently associated with the claims file after the February 2009 VA examination. 

As a result, in its December 2013 remand, the Board attempted to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, but the Veteran failed to show for his scheduled appointments.  As a result, the Board has adjudicated the issue on appeal based upon the evidence that is currently of record.  See, Wood; supra.

The Board has reviewed all of the Veteran's VA treatment records, and it has found no indication that the Veteran has ever been diagnosed with an acquired psychiatric disability to include PTSD.  While statements from the Veteran reflect his continued assertion that he has PTSD, none of the medical evidence supports his opinion, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.  

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed acquired psychiatric disorder, to include PTSD disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an acquired psychiatric disorder, to include PTSD disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed acquired psychiatric disorder, to include PTSD disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the February 2009 VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed acquired psychiatric disorder, to include PTSD and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


